Title: To James Madison from Lafayette, 15–17 December 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


Editorial Note
Lafayette arrived in New York on 4 August 1784 for a visit which lasted until 21 December 1784 when he sailed to France aboard the frigate La Nymphe. During his stay, he was greeted by Washington and other Virginians at Richmond on 18 November. After feastings, celebrations, and a visit to the State Assembly, the two Revolutionary heroes spent a few days at Mount Vernon and then went north, parting at Baltimore. In early December Congress was meeting in Trenton, and there Lafayette received honorary American citizenship. Arriving in New York on 15 December, Lafayette wrote to JM, who had accompanied him on a tour of the Mohawk Valley during September and October 1784 (J. Bennett Nolan, Lafayette in America Day by Day [Baltimore, 1934], p. 215 and passim; Richmond Va. Gazette and Weekly Advertiser, 20, 27 Nov. 1784).
 
My dear Sir
Newyork December the 15th 1784
Before I leave this Continent, give me leave once more to Bid You Adieu, and to Assure you with the Sincerity of my Heart, that One of the Most pleasing Circumstances, not only of my Voyage, But also of my Life, Has Been to obtain as an intimate friend the Man who Before this last time, was only to me a valuable and Agreable Acquaintance. Hitherto You Had Been my friend as the World Calls it—But now I Hope you are my friend as my Heart Reckons But few men—and once for all, I wanted to tell you that I know you, esteem you, and love you with all the warmth of my regard and affection.
I Have pretty rapidly past through Mount Vernon—Annapolis—Baltimore—Philadelphia—and Trenton. There I was Happy to find delegates from every state But Mary land—and what is Better still than a Numerous Congress, I also found a very Respectable one who, I Hope, will do great deal of good. Their most Kind Reception of me, you will find in the papers. This only I will add that some Gentlemen Having proposed I Should Be Requested to continue my Services—all the House Said No American Could Harbour Any Idea that Should make it a question—and so Confi[d]entially, and affectionately it was taken up, that it Renders almost Useless Any Recommendation which However would Be Made on Occasion. But as M. Jay will I Hope Accept, and as M. Jefferson will certainly Be the Minister to France, I shall Be Very Happy in my American public Business.

Give me leave, my dear Sir, to Recommend you the three little Memorials that I laid Before the Assembly. Be so Kind as to pay my Compliments to Mr. Harrison, M. Jones, and M. Henry to whom I will write from France. I Have seen Mercer who seems to Act as well in Congress as He did once in our Virginian Army. Besides His Congressional Conduct I am pleased with His future prospect of Happiness in an Union with the fair Miss Sprig. Our friend Munro is very much Beloved and Respected in Congress—and Mr. Hardy seems to me a very distinguished Young Man
I Have much Conferred with the General Upon the Pottowmack System. Many people think the Navigation of the Mississipy is not an advantage—But it May Be the Excess of a very good thing Viz the oppening of your Rivers. I fancy it Has not changed your opinion—But Beg you will write me on the Subject. In the Mean while I Hope Congress will act cooly and prudently By Spain who is such a fool that allowances must Be Made.
Be so Kind, my dear Sir, as to let me often, and By every packet Hear from You. I want to Hear of Your private Concern along with your public afairs, and I Beg You will let me Know every thing that is interesting to you. I shall on my side do the same. The chevalier’s Best Compliments wait upon you—Adieu, Your affectionate friend
Lafayette
[Postscript to Lafayette’s letter of 15 December]
Newyork december the 17th: 1784
My dear Sir

Previous to the Receipt of your letter the 4th inst I Had prepared to send you the foregoing scrawl, and am now to aknowledge your friendly communication of the Resolve which your State Have been pleased to pass. I Beg you will Become an interpreter of the Gratefull sense I Have of such a favour, conferred in so particular and flattering a manner. An official communication Had Been Made of the first Resolve, to which my Answer did not Arrive, as it was in time of war. But Having Apologized through Gel Washington a long time Since, I think I Have Nothing official to do Now with propriety as the matter Stands. In Case I receive a letter, I shall of course Answer it the Best I Can.

The printer of the Irish Volunteer Journal Has Been obliged to fly for His life, and Now is in Philadelphia where He sets up a paper. He lives at Mr. Sutter’s [House on?] front street. I think we ought to encourage this Martyr to the cause of liberty. My Speech to the Indians Had Been printed By the French Consul at Newyork against my intention—But I Had this Matter put to Rights
Tomorrow morning I will sail. Adieu, my dear friend, God bless you, write me often and believe me for ever Yours
Lafayette
